        Case 1:21-cv-00769-DAD-SAB Document 19 Filed 08/11/21 Page 1 of 2



1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                   EASTERN DISTRICT OF CALIFORNIA

10
11   GUILLERMO NUNO,                                  )   Case No.: 1:21-cv-00769-SAB (PC)
                                                      )
12                    Plaintiff,                      )   ORDER DIRECTING CLERK OF COURT TO
                                                      )   RANDOMLY ASSIGN A DISTRICT JUDGE TO
13           v.                                           THIS ACTION
                                                      )
14                                                    )   FINDINGS AND RECOMMENDATIONS
     ESLICK, et al.,
                                                      )   RECOMMENDING DISMISSAL OF CERTAIN
15                                                    )   CLAIMS
                      Defendants.                     )
16                                                    )   (ECF Nos. 16, 17)

17           Plaintiff Steven Deon Turner, Jr., is proceeding pro se in this civil rights action pursuant to 42

18   U.S.C. § 1983.

19           On July 30, 2021, the undersigned screened Plaintiff’s complaint and found that Plaintiff stated

20   a cognizable claim for deliberate indifference against Defendants Eslick and Flores, and a cognizable

21   retaliation claim against Defendants Satterfield and Flores. (ECF No. 16.) However, Plaintiff was

22   advised that he failed to state any other cognizable claims. (Id.) Plaintiff was granted the opportunity

23   to file an amended complaint or a notice of intent to proceed on the claim found to be cognizable.

24   (Id.)

25           On August 10, 2021, Plaintiff notified the Court of his intent to proceed on the deliberate

26   indifference claim against Defendants Eslick and Flores and retaliation claim against Defendants
27   Satterfield and Flores. (ECF No. 17.) Accordingly, the Court will recommend that this action proceed

28   against Defendants Eslick, Flores and Satterfield. Fed. R. Civ. P. 8(a); Ashcroft v. Iqbal, 556 U.S.

                                                          1
        Case 1:21-cv-00769-DAD-SAB Document 19 Filed 08/11/21 Page 2 of 2



1    662, 678 (2009); Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007); Hebbe v. Pliler, 627 F.3d

2    338, 342 (9th Cir. 2010).

3             Based on the foregoing, it is HEREBY ORDERED that the Clerk of Court shall randomly

4    assign a District Judge to this action.

5             Further, it is HEREBY RECOMMENDED that:

6             1.       This action proceed against Defendants Eslick and Flores for deliberate indifference,

7                      and against Defendants Satterfield and Flores for retaliation; and

8             2.       All other claims be dismissed for failure to state a cognizable claim.

9             These Findings and Recommendations will be submitted to the United States District Judge

10   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen (14) days

11   after being served with these Findings and Recommendations, Plaintiff may file written objections

12   with the Court. The document should be captioned “Objections to Magistrate Judge’s Findings and

13   Recommendations.” Plaintiff is advised that failure to file objections within the specified time may

14   result in the waiver of rights on appeal. Wilkerson v. Wheeler, 772 F.3d 834, 838-39 (9th Cir. 2014)

15   (citing Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).

16
17   IT IS SO ORDERED.

18   Dated:        August 11, 2021
19                                                       UNITED STATES MAGISTRATE JUDGE

20
21
22
23
24
25
26
27
28

                                                          2
